Citation Nr: 0732255	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
skin disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to an initial rating higher than 30 percent 
for right knee patellofemoral syndrome.

6.  Entitlement to an initial rating higher than 30 percent 
for left knee patellofemoral syndrome.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1990, from December 1990 to May 1991, and from January 1993 
to September 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  That decision, in relevant part, granted 
service connection for right and left knee disabilities and 
assigned separate, initial 10 percent ratings.  The veteran 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Also in that September 2002 
decision, the RO confirmed prior decisions denying service 
connection for PTSD, right ankle and skin conditions.



In February 2004, as support for his claims, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  During that hearing, 
and subsequently in June 2004, the veteran submitted 
additional evidence and waived his right to have the RO first 
consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2007).

In August 2004, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  The AMC completed the additional 
development as directed, continued to deny the PTSD and skin 
condition claims, but also issued a March 2005 decision 
increasing the ratings for the right and left knee 
disabilities from 10 to 30 percent with the same June 2001 
retroactive effective date.  The veteran has continued to 
appeal, requesting even higher ratings.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a veteran is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise).

The AMC issued another decision in June 2005 granting service 
connection for residuals of a right ankle fracture with an 
initial 20 percent rating, also effective retroactively to 
June 2001.  The veteran did not file a notice of disagreement 
(NOD) to initiate an appeal contesting either that initial 
rating or effective date.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning "downstream" issues 
such as the compensation level assigned for the disability 
and the effective date).  Thus, that claim has been resolved 
and is not before the Board.  38 C.F.R. § 20.200 (2007).

The veteran's representative, however, has requested 
consideration of whether the veteran also is entitled to 
service connection for deep vein thrombosis (DVT) 
of the right lower extremity secondary to his now service-
connected right ankle fracture residuals.  The representative 
indicated he would like this additional issue considered once 
the RO receives the file back from the Board.  And this is 
the appropriate recourse since this additional issue has not 
been considered by the RO, much less denied and timely 
appealed to the Board.  So it is referred to the RO for 
appropriate development and consideration, as the Board does 
not currently have jurisdiction to consider it.  See 38 
C.F.R. § 20.200 (2007); Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board generally does not have jurisdiction of an 
issue not yet adjudicated by the RO).

In this decision, the Board is reopening the PTSD and skin 
condition claims on the basis of new and material evidence.  
See 38 C.F.R. § 3.156.  The Board will then readjudicate the 
PTSD claim on the underlying merits (a de novo review), as 
well as determine whether the veteran is entitled to higher 
ratings for his right and left knee disabilities.  But since 
the skin condition claim requires further development, 
the Board is remanding that claim to the RO via the AMC.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  A January 1996 rating decision denied service connection 
for PTSD, and the veteran did not appeal.

3.  Some of the evidence submitted since that January 1996 
rating decision, however, by itself, or when considered with 
the previous evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
this claim.

4.  Regardless, though, the medical and other evidence of 
record still does not establish the veteran has PTSD as a 
result of any incident ("stressor") during his military 
service.

5.  The January 1996 rating decision also denied service 
connection for a skin disorder, and the veteran did not 
appeal the decision concerning that claim either.

6.  Some of the evidence submitted since that January 1996 
rating decision, however, by itself, or when considered with 
the previous evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
this claim.

7.  As a result of his right knee disability, the veteran has 
limitation of motion (LOM) on flexion to 30 degrees, with 
pain and crepitus throughout and effusion into the joint.  
But he has normal extension, to 0 degrees, and there are no 
objective clinical indications of subluxation or instability.

8.  As a result of his left knee disability, the veteran has 
LOM on flexion to 30 degrees, with pain and crepitus 
throughout and effusion into the joint.  But he has normal 
extension, to 0 degrees, and there are no objective 
clinical indications of subluxation or instability.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision denying service 
connection for PTSD and a skin condition is final, but there 
is new and material evidence since that decision to reopen 
these claims.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2000).

2.  The veteran does not have PTSD from a disease or an 
injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).



3.  The requirements are not met for initial ratings higher 
than 30 percent for the right and left knee disabilities.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003, 5024, 5260 and 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service-
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be 


satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II), affirmed, 20 Vet. App. 537 (2006) (Mayfield 
III); 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to service connection.  
In this regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time the 
prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Here, since the Board is reopening both the 
previously denied claim for PTSD and the skin condition, 
there is no need to discuss whether there has been sufficient 
notice to comply with Kent in terms of whether the RO 
correctly explained the basis of the prior denial and the 
type of evidence needed to overcome that prior deficiency.  
These claims are being reopened, regardless.  The Board is 
also directing - on remand, further development of the claim 
concerning the skin condition, so upon completion of that 
there can then be discussion of whether the remaining VCAA 
notice and duty to assist provisions have been satisfied - 
that is, before readjudicating that claim on the underlying 
merits.



As for the service connection for PTSD and right and left 
knee increased ratings claims being decided in this decision, 
a November 2001 RO letter and a subsequent March 2002 letter 
specifically tailored for PTSD claims, provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his initial, underlying claims for service 
connection, as well as what information and evidence he 
needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that was relevant to his claims.

To the extent that either of those letters may have been 
insufficient to satisfy all of the necessary VCAA notice 
requirements, an even more recent August 2004 AMC letter, 
issued pursuant to the Board's remand, provided comprehensive 
notice regarding what information and evidence was needed to 
substantiate the veteran's underlying claims for service 
connection and to obtain higher initial ratings, as well as 
explained what information and evidence he needed to submit, 
what information and evidence would be obtained by VA, and 
indicated he needed to advise VA of and submit any further 
evidence in his possession that was relevant to his claims.  
Further, as reflected in the June 2005 SSOC, after providing 
that additional, supplemental notice, the AMC later 
readjudicated the claims - including allowing several of the 
benefits sought.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

Naturally, since even that letter was issued and the case 
returned to the Board prior to the Court's decision in 
Dingess/Hartman, that letter did not also inform the veteran 
how downstream disability ratings and effective dates are 
assigned and the type of evidence impacting those 
determinations.  But, ultimately, this is inconsequential - 
and therefore at most harmless error - because the increased 
ratings granted by the AMC were effective retroactively to 
the date of the veteran's claims, and the Board is denying 
his claim for service connection for PTSD and even higher 
ratings for his right and left knee disabilities, so the 
downstream disability rating and effective date elements of 
his claims are moot.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when, as here, a claim has been proven, the 
purpose of section 5103(a) notice has been satisfied and 
notice under its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  When, as here, this did 
not occur until after the VCAA's enactment, the veteran is 
entitled to pre-decisional notice on all elements of his 
underlying claim - including in this particular instance as 
it relates to the downstream disability rating and effective 
date elements.  Moreover, in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show the error was 
harmless.  Id.; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).

Here, for the reasons mentioned, all notice requirements are 
met and, if not, are nonprejudicial.  38 U.S.C.A. § 5103(a), 
5104, 7105; see Dingess/Hartman, 19 Vet. App. at 493.  The 
timing error of not providing compliant notice 
prior to initially considering the claims was effectively 
cured by their June 2005 readjudication - in the SSOC, 
following provision of the additional August 2004 
supplemental letter.  Prickett, 20 Vet. App. at 376.  And 
neither the veteran nor his representative has cited or 
otherwise asserted any prejudice as a result of not receiving 
sufficient VCAA notice.



The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, records and reports of the private 
doctors he identified, his VA outpatient records, and the 
transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits at this juncture.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the file shows, or fails to show, with respect to 
the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).



New and Material Evidence to Reopen the Previously Denied, 
Unappealed Claims for Service Connection for PTSD and a Skin 
Condition

The veteran's initial September 1995 application for service 
connection included claims for PTSD and swollen and flaking 
skin.  The RO adjudicated the claim solely on the basis of 
the service medical records pertaining to his last four years 
of service, from 1991 to 1995.

The RO noted the veteran was seen for possible poison ivy in 
November 1993 and a groin rash in February 1995.  
Parenthetically, the Board notes that the RO apparently 
overlooked a November 1994 entry that also noted treatment 
for contact dermatitis of the wrist.  The veteran's DD Form 
214 shows he received the Combat Action Ribbon and Southwest 
Asia Service Medal.  The November 1995 VA skin examination 
revealed only mild scaling and dryness of his toes and feet.

During his November 1995 mental status evaluation, the 
veteran told the examiner that he had served in a clerical 
position at Naval Headquarters on Bahrain Island during the 
Persian Gulf War.  The examiner reported the veteran was 
convinced he was treated very badly by the Army and felt 
chronic resentment and frustration.  The stressors he 
remained obsessed about were a fall from a truck during 
maneuvers and an episode when he burned his hands.  The 
examiner rendered an Axis I diagnosis of adjustment disorder 
with depressed mood and an Axis II diagnosis of 
passive/aggressive personality disorder.

In a January 1996 decision denying the claims for PTSD and a 
skin condition, the RO determined the incidences of skin 
symptoms during service were acute and transitory episodes 
which resolved without chronic residuals, and that there was 
no diagnosis of PTSD to support that claim either.  A January 
1996 RO letter informed the veteran of that decision and of 
his appellate rights.  There is nothing in the file 
suggesting he did not receive that letter or that the U.S. 
Postal Service returned it as undeliverable.  Neither is 
there any indication he submitted a timely NOD to initiate an 
appeal of that decision.  See 38 C.F.R. § 20.201.



Governing Laws and Regulations

A decision that, like here, was not timely appealed becomes 
final and binding on the veteran based on the evidence then 
of record and requires the submission of new and material 
evidence to reopen the claim.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. §§ 3.156(a), 20.1103; Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).

The veteran filed his petition to reopen his previously 
denied claims in April 2001.  The regulation defining what 
constitutes new and material evidence, 38 C.F.R. § 3.156(a), 
was amended prospectively effective August 29, 2001.  Thus, 
the former version of 3.156(a) is applicable here.  See 66 
Fed. Reg. 45,620 (2001).

Under the prior version of 3.156(a), "new" evidence means 
more than evidence that has not previously been included in 
the claims folder, and must be more than merely cumulative or 
redundant, in that it presents new information.  38 C.F.R. § 
3.156(a) (2000); Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence in question, even if new, must be 
"material."  Under the prior standard, material evidence 
means evidence not previously of record that bears "directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2000); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the underlying merits.  See Evans, 9 Vet. App. 
at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).



The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  
If the additional evidence presents a reasonable possibility 
that the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

There is no mention in the September 2002 rating decision at 
issue or even the SOC as to whether the RO or adjudicating 
Decision Review Officer determined the veteran had submitted 
new and material evidence to reopen his claims.  But the mere 
fact the RO arranged an examination suggests the claim was 
reopened and denied on the merits.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).  The June 2005 SSOC confirms the 
AMC did, in fact, reopen the PTSD claim and denied it on the 
merits.  Irrespective of that, however, so too must the Board 
make this threshold preliminary determination.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  And the mere fact that 
an examination was conducted does not preclude the Board from 
refusing to reopen the claim, though any relevant evidence 
from the examination should be considered.  See Woehlaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).  
Thus, the Board will determine first whether new and material 
evidence has been received to reopen these previously denied 
- unappealed, claims and only then will proceed to consider 
entitlement to service connection on the underlying merits.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, alone, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

The evidence added to the record since the January 1996 
decision at issue concerning the claim for PTSD includes an 
August 2001 report showing a diagnosis of this condition by a 
VA social science program specialist.  The veteran's 
claimed stressor, in support of this diagnosis, was his 
exposure to Scud missiles.  A nurse practitioner also 
diagnosed PTSD and major depressive disorder after 
interviewing the veteran in August 2001.  During that 
interview, he claimed flashbacks of seeing dead bodies and 
smelling the scent associated with their decomposition, and 
of the Scuds kicking up sand.  Also added to the file for 
consideration are records of VA outpatient therapy for PTSD 
and depression.

Skin Condition

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The service medical records obtained since the January 1996 
rating decision show the veteran indicated on his November 
1986 Report Of Medical History for Reenlistment that his then 
current state of health included Lidex cream for his hands.  
The examiner noted the veteran had just started using this 
medication for dermatitis on his hands.  Subsequent 
examination Reports from 1989, 1990, and 1991 all contain an 
assessment of the veteran's skin as normal.

VA outpatient records from August 2001 document the veteran's 
treatment in the telederm clinic for an itchy rash.  Findings 
on examination revealed numerous slightly scaly pinkish 
macules over his neck, trunk, back, and buttock.  A VA 
physician diagnosed tinea versicolor and prescribed Nizoral 
or Sporanox, followed by Hibicin solution rubbing.  During a 
May 2002 VA general medical examination, the veteran told the 
examiner the rash had been recurring for several years, and 
that topical applications had not done much good.  Objective 
clinical examination revealed a rash that was red, 
erythematous, and not elevated (keloided), suggesting perhaps 
a contact dermatitis or a really non-specific dermatitis.  
The examiner's diagnoses included history of chronic 
dermatitis involving the upper arms, buttocks, and upper 
chest.

During his hearing the veteran stated he was treated by a VA 
dermatologist, and that he used a special soap which caused 
the symptoms to go away for a while, only to come back.  He 
described his skin disorder as being more prominent when the 
weather is hot, creating sores and scabs about the size of a 
dime, and he said they sometime end up causing scarring at 
different locations on his body.  Transcript, p. 7.

There is new - meaning not redundant, evidence since the 
January 1996 decision concerning both the claim for PTSD and 
a skin condition.

As concerns the PTSD claim, in 1996 there was no medical 
evidence showing the required diagnosis of this condition.  
But there is now medical evidence containing this requisite 
diagnosis.  This, alone, is sufficient under the prior 
§ 3.156(a) standard to reopen the claim.  Although a May 2002 
examination resulted in a non-diagnosis of PTSD, the nurse 
practitioner's and social worker's diagnoses are presumed 
credible at this stage (so in accordance with the DSM) and 
are not tested for probative weight - say, in relation to 
the results of the May 2002 examination.  In addition to the 
presumed credibility of the diagnoses, the prior standard 
required only that new evidence contribute to a more complete 
picture of the claim, even if it does not ultimately convince 
the Board on the merits.  See Hodge, 155 F.3d at 1363.  Thus, 
this additional evidence is also material in that it is 
sufficiently significant to merit consideration in fairly 
deciding this claim.  38 C.F.R. § 3.156(a) (2000).

The Board also finds material the evidence added to the 
record since January 1996 concerning the veteran's skin 
condition claim, since this additional evidence suggests the 
outbreak of dermatological symptoms he experienced during 
service were not merely acute and transitory episodes that 
resolved without residuals.  Rather, this evidence suggests 
he continues to have these same type symptoms, so perhaps 
chronic residual disability.  Also keep in mind that he is 
competent, even as a layman, to testify about symptoms his 
skin has manifested over the years, as this is a matter of 
which he would have first-hand knowledge.  Indeed, 
skin symptoms are readily observable, even to a casual 
onlooker, and therefore do not requirement any specialized 
medical training and/or expertise to confirm they are 
present.  See Washington v. Nicholson, 19 Vet.  App. 362, 368 
(2005).  See, too, Barr v. Nicholson, No. 04-0534 (U.S. Vet. 
App. June 15, 2007) (lay person competent to identify 
varicose veins).

Consequently, especially considering his hearing testimony, 
there is now competent evidence of a possible chronic skin 
disorder, as opposed to one that resolved prior to the 
veteran's discharge from the military.  Further, his 
outpatient records note a definitive diagnosis of tinea 
versicolor, and the May 2002 examination report listed then 
active symptomatology and diagnosed a history of chronic 
dermatitis.  This is more than ample to satisfy the prior 
standard of new and material evidence, as again it did not 
require that the evidence in question raise a possibility of 
changing the prior result.  Hence, the Board finds that new 
and material evidence has been submitted to reopen the PTSD 
and skin claims.  38 C.F.R. § 3.156(a) (2000).

The Underlying Merits, Service Connection for PTSD

The veteran stated at the hearing that at different times he 
was under fire during the Persian Gulf War.  He offered no 
further details.  Transcript, p. 6.  As mentioned, he had a 
comprehensive mental status evaluation in May 2002 under the 
direction of a VA psychologist.  The examiner noted the 
veteran served honorably in the Navy, but that he was not 
allowed to reenlist, and that he would not provide a 
clear explanation why.  He was called up in the Naval 
Reserves for the Gulf War, and was in active service from 
December 1990 to May 1991.  Thereafter, he enlisted in the 
Army in 1993 and served until medically discharged in 1995 
after offering many somatic complaints.  He indicated to the 
examiner that he had little to say about the Navy, Army, VA, 
or the Post Office.

The examiner observed that the veteran's records noted he was 
attached to Naval Headquarters in a clerical position on 
Bahrain Island.  And he stated his unit moved to a more 
forward area in Saudi Arabia and Kuwait in March and April 
1991.  It was doing that time that he allegedly saw a Scud 
missile or two land, and he saw the aftermaths of war in 
Kuwait city - such as destroyed vehicles and dead bodies.  


The examiner pointed out the veteran's service medical 
records contained no record of a shrapnel wound he claimed, 
and that he was awarded the Combat Action Ribbon, not because 
he participated in combat in any direct sense, but rather 
because for a period of time he was evidently in a combat 
area in a clerical position.

The veteran asserted that his experiences in Saudi Arabia 
were so traumatic that he was changed in a dramatic way, 
which the examiner observed was not consistent with the 
experiences the veteran had outlined or the examiner's 
extensive experience with combat-related veterans.  The 
veteran also claimed flashbacks that occurred three to four 
times a week, during which he blacked out, but he could not 
tell the examiner how long they lasted, because he had a bad 
memory.  The examiner noted that the veteran's inability to 
remember - especially when friends witnessed them, was 
untenable and suggested there was "much misinformation 
here."

Also endorsed by the veteran was nightmares, anxiety about 
going to sleep, depressed mood, irritable, fatigue, and that 
he did not want to be around people, all of which the 
examiner noted were symptoms of depression, which had been 
diagnosed in the past by a number of examiners without 
resorting to the use of PTSD as a diagnosis.

The veteran insisted that he had sought psychiatric help from 
VA, but the examiner noted that his records indicated that 
what he described as help were in fact requests for 
compensation and pension examinations.  When the examiner 
confronted him with the contradiction, he could not offer a 
reasonable explanation.  As further evidence, the examiner 
noted the veteran had stopped using the VA facility in Erie, 
except for medication management, and he reported that he 
would get follow-up treatment at the Vet Center.  But the 
examiner noted the veteran's history of failing to show or 
follow up at the Vet Center.  He had, however, seen a nurse 
practitioner a number of times since the prior summer, and he 
was on Nefazodone 200 mg twice a day which lessened his 
depression.  The examiner noted that the veteran blames all 
of his difficulties on others and took no responsibility for 
anything that had occurred in his life, and he believed that 
all of his difficulties were caused by his short-term minimal 
experiences in the Persian Gulf War.

After recounting his employment history and asserting that 
his boss was sexually harassing him, the veteran stated that 
he and his wife of nine years had separated in 1995 and were 
divorced in 1997, as she was unfaithful and could not deal 
with his mood swings and depression.  The examiner noted 
that, while that may well have been the case, it was not 
necessarily an indication of PTSD.

Objective mental status evaluation revealed the veteran as 
alert and oriented and without any overt signs of psychosis.  
Affect was flat with hardly any display of any type emotion.  
His responses were delayed and slow.  At times he was 
contradictory, offered misinformation, and could not explain 
inconsistencies presented to him.  The examiner attributed 
those actions to a combination of the fact that the veteran 
was not being totally forthright, his seeking compensation 
and, therefore, secondary gain, and the fact he appeared be 
of no more than low average intellectual capacity.  Mood 
appeared to be one of significant depression, though the 
veteran denied there were other problems in his life at that 
time.

The examiner observed that the overall clinical impression 
appeared to be those of a major depressive disorder and of 
low average intellectual capacity in a person showing 
evidence of a very severe mixed personality disorder with 
very prominent borderline, passive-aggressive and paranoidal 
features.  The examiner emphatically noted that there was no 
evidence to justify a diagnosis of PTSD, either with respect 
to the claimed stressors or the symptom pattern outlined.

As a result of the interview with the veteran and review of 
his records, including the claims file, the examiner rendered 
an Axis I diagnosis of major depressive disorder, chronic, 
moderately severe to severe, not service connected.  Axis II 
diagnoses were: Mixed personality disorder, very severe, with 
prominent borderline and passive-aggressive and paranoidal 
features; and, borderline intellectual capacity.  The 
examiner observed that, when the DSM-IV diagnostic criteria 
are considered, there is no logical, scientifically tenable 
evidence of PTSD in the veteran's case, either with his 
claimed stressors or reported symptoms.  But there was a very 
strong secondary gain motivation related to compensation.  
The veteran's depression, noted the examiner, was secondary 
to his multiple life stressors he had encountered since 
leaving high school, all of which were prompted by his very 
severe personality disorder which interferes with his ability 
to function in the world smoothly.  To mistake the veteran's 
condition for PTSD was completely baseless, as it is his 
personality disorder that caused his disruptions in active 
service, VA, and the Post Office.

The Board must assess the credibility and probative value of 
evidence and, provided it offers an adequate statement of 
reasons or bases, may favor one medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the 
Board is not free to ignore the opinion of a treating 
physician, or therapist, it is free to discount the 
credibility of that doctor's statement. See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).

The Board accords more weight to the opinion of the VA 
examiner, who is a psychologist, than to that of the nurse 
practitioner and social worker.  In addition to having more 
specialized professional experience as a psychologist, the 
examiner conducted a thorough review of the claims file and 
applied the DSM-IV criteria in arriving at his diagnoses.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The veteran's VA 
outpatient records contain no indication that either the 
nurse practitioner or social worker reviewed the claims file.  
This factor in and of itself diminishes the probative value 
of the nurse's and social worker's resulting medical opinion.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 
(citing Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992) 
("Board's task includes determining the credibility of 
evidence)).

In light of the fact there is nothing in the claims file that 
is inconsistent with the VA examiner's assessment and 
diagnoses, the Board is constrained to find that the 
preponderance of the evidence is against the veteran's claim, 
38 C.F.R. §§ 3.303, 3.304(f) (2007), and that there is no 
reasonable doubt to resolve under § 3.102



Increased Rating Claims for the Bilateral Knee Disability

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.



The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson, 
12 Vet. App. at 125-26, the Court held that the rule from 
Francisco does not apply where, as here, the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
the disability.  Rather, in this circumstance, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as a "staged" rating.

Analysis

Since, when increasing the ratings for the veteran's right 
and left knee disabilities during the pendency of this appeal 
from 10 to 30 percent, the RO assigned an effective date 
retroactive to the date of receipt of his claim for higher 
ratings, the Board need only decide whether his knee 
disabilities were even more severe at any time since the 
effective date of his award.  See again Fenderson, 
12 Vet. App. at 125-26.

The May 2002 examination was not specifically focused on the 
veteran's knees but apparently meant to document the history 
of his complaints.  The examiner did note that no swelling 
was present in either knee, and that the veteran wore a brace 
on his left knee.  The September 2002 rating decision granted 
service connection and assigned initial 10 percent ratings 
for each knee under DC 5024 for tenosynovitis.  See 38 C.F.R. 
§ 4.71a (2007).

During his hearing, the veteran testified that his knees were 
swollen, and that he had been told he also has instability.  
Transcript, pp. 4, 9.  The Board subsequently remanded this 
case for a medical evaluation to determine the current 
severity of his bilateral knee disability.



According to VA regulation, normal range of motion (ROM) of 
the knee is from 0 to 140 degrees - extension to flexion.  
See 38 C.F.R. § 4.71a, Plate II (2007).  Tenosynovitis is 
rated as degenerative arthritis under DC 5003.  DC 5003, in 
turn, provides that degenerative arthritis established by X-
ray will be rated on the basis of LOM under the appropriate 
DCs for the joint involved - which, here, are DC 5260 for 
flexion and DC 5261 for extension.  Further, if the LOM of 
the joint involved is noncompensable (i.e., 0 percent), a 
rating of 10 percent is applicable.  Id.  LOM must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of LOM, but with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, a 
10 percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or mal-aligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 
(for painful motion) is in order where arthritis is 
established by 
X-ray findings and no actual limitation of motion of the 
affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Where, on the other hand, 
compensable LOM is demonstrated in the joint, the Lichtenfels 
rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires flexion limited to 30 degrees.  
A 30 percent evaluation requires flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.



Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees.  A 30 percent 
evaluation requires extension limited to 20 degrees.  A 
40 percent evaluation requires extension limited to 30 
degrees.  A 50 percent evaluation requires extension limited 
to 45 degrees or more.  38 C.F.R. § 4.71a, DC 5261.

At the August 2004 examination, the veteran told the examiner 
that he experienced bilateral knee pain, weakness, stiffness, 
swelling, heat, redness, instability, as well as fatigability 
and lack of endurance.  He also described a locking 
phenomenon that occurred once a day.  On a scale of 1 to 10, 
he assessed his average pain as 8/10, and sometimes 9/10.  He 
reported daily flare-ups of three to four times a day that he 
estimated lasted two to four hours.  During those times he 
had to change his activity level, reducing it.  He wore a 
knee brace on his left knee and used a cane.  He denied any 
surgeries or episodes of subluxation or dislocation.  He told 
the examiner that his then current employment was as a postal 
worker, which occasionally required standing.  Current 
medication was Oxycodone 5 mg.  He said that he had not 
missed any time from his job due to his condition, 
but that it did impact his productivity, and that pain made 
it difficult to work.

The examiner observed the veteran was overweight, ambulated 
with a right antalgic gait pattern, and used his cane 
incorrectly in his right hand.  He leaned to the left while 
standing, and there was no abnormal angulation of the knees 
with weightbearing.  Examination revealed left knee warmth 
and a cool knee-to-touch on the right side.  There was no 
obvious large effusion of either knee, but there was 
significant swelling of the right leg throughout the entire 
leg.  There was no redness of either knee, but pain with 
palpation bilaterally and diffusely about all structures 
anteriorly, laterally, and posteriorly.  The veteran emitted 
grunting and moaning noises during ROM testing, bilaterally, 
and with palpation of all of his knee structures.



Testing of ROM revealed active motion of the left knee from 0 
to 25 degrees, where pain ensued.  After five repetitive 
movements, ROM was 0 to 20 degrees, maximum.  Passive ROM was 
0 to 40 degrees.  Active motion of the right knee was from 0 
to 15 degrees to the point of pain, and from 0 to 10 degrees 
after five repetitive movements.  The examiner noted that X-
rays showed no evidence of degenerative joint disease (DJD).  
The diagnosis was bilateral knee patellofemoral syndrome with 
no evidence of DJD by X-rays.

Based on the results of that evaluation, the AMC granted the 
maximum rating allowed under DC 5260 for limitation of 
flexion, 30 percent for each knee.  And, unfortunately, there 
is no basis for increasing the veteran's ratings 
beyond this level - including even on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1).  See also 38 C.F.R. 
§ 4.7 (2007) and Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The examiner specifically noted that medial and lateral 
collateral ligament stability testing revealed no significant 
varus or valgus movements in neutral and in 30 degrees of 
flexion bilaterally.  There also was no evidence of positive 
Lachman's maneuver, bilaterally, or of an anterior or 
posterior draw sign bilaterally.  Thus, there are no 
objective clinical findings to support assigning separate 
ratings for each knee under DC 5257 for recurrent subluxation 
or lateral instability.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997) and VAOPGPREC 9-98 (August 14, 1998).  
And this is true even considering the veteran reportedly has 
a brace for his left knee, in particular, and at least 
sometimes uses a cane.

Also, since, despite his significant limitation of flexion 
under DC 5260, the veteran has retained normal extension 
under DC 5261 - to 0 degrees, he cannot receive separate 
ratings for this either.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).

Moreover, while X-rays showed no joint effusion of either 
knee, an MRI revealed a minimal amount of joint fluid in both 
knees, with mild intrameniscal signal intensity but no 
discreet tear or definite acute internal derangement seen.  
The examiner also noted a questionable positive McMurray's 
test on the left.  Parenthetically, the Board notes that the 
McMurray's test is for the presence of meniscus pathology.  
Steadman's Medical Dictionary, p. 1805, 27th Edition (2000).  
While these findings might well meet or approximate a rating 
under DC 5258 for cartilage symptomatology, the maximum - 
and indeed only, rating allowable under that DC is 
20 percent.  DC 5259 only provides, at most, a 10 percent 
rating.  And the Board is not at liberty to assign separate 
ratings for any cartilage pathology, as the medical evidence 
does not show it is divorced from the veteran's LOM 
symptomatology.  See again VA O.G.C. Prec. Op. No. 9-98 
(September 8, 1998).  Assigning separate ratings under these 
DCs would violate VA's anti-pyramiding regulation - 
38 C.F.R. § 4.14, because it would overly compensate the 
veteran for the very same symptoms.

Thus, the Board is constrained to find that the veteran's 
disability is, at most, 
30-percent disabling for each knee.  38 C.F.R. § 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5024-5260 (2007).  And this 
has been the most disabling his knee disability has been 
throughout the entire appeal period, so his ratings cannot be 
"staged" under Fenderson.  It also deserves reiterating 
that the veteran's right ankle pathology is now service 
connected and separately rated - at the 20-percent level 
under DC 5271, based in part on the results of his 2005 
examination.  Other medical evidence of record relates the 
swelling in his right leg noted by the examiner to the DVT, 
for which, as mentioned, the veteran is also seeking service 
connection.  The RO will have an opportunity to adjudicate 
that additional claim once the Board returns the file, so 
that issue has yet to be resolved.

A few final points, there is nothing in the record to 
distinguish this case from those of numerous other veterans 
who are subject to the schedular rating criteria for the same 
disability.  Consequently, the Board finds that the currently 
assigned 30 percent schedular rating for each knee has 
already adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected bilateral knee condition.  
See 38 C.F.R. § 4.1.  There is no evidence revealing frequent 
periods of hospitalization for treatment of this disability; 
instead, all of his evaluation and treatment has been on an 
outpatient basis, not as an inpatient.  Also keep in mind he 
is still employed on a full-time basis, with no indications 
of any disciplinary actions, less-than-fully-satisfactory 
performance appraisals, or other signs of special 
accommodations, etc., made by his employer that would 
otherwise warrant referring this case to the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service for consideration of an extra-schedular rating under 
§ 3.321(b)(1).  See again Bagwell v. Brown, 9 Vet. App. 337 
(1996).  See, too, Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons and bases, the preponderance of the 
evidence is against the claims for higher ratings for the 
right and left knee disabilities, so there is no reasonable 
doubt to resolve in the veteran's favor, and these claims 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

New and material evidence has been submitted to reopen the 
previously denied claims for service connection for PTSD and 
a skin condition.  These claims are granted to this extent 
only.

Service connection for PTSD is denied.

The claim for an initial rating higher than 30 percent for 
right knee patellofemoral syndrome is denied.

The claim for an initial rating higher than 30 percent for a 
left knee patellofemoral syndrome is denied.


REMAND

In light of the fact the Board has reopened the veteran's 
claim for service connection for a skin disorder, a VA 
examination is needed to determine the etiology of any 
currently diagnosed skin condition.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).  See, too, Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) (where the claim is for a disorder 
that is cyclical in the manifestation of its attendant 
symptoms, the examination should be conducted during an 
"active stage" of the disease).

Since the Board has determined that a medical examination is 
needed to decide this lone remaining claim, the veteran is 
hereby informed that 38 C.F.R. § 3.326(a) (2007) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 (2007) address the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without 'good cause,' fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Review the record and ensure 
compliance with all VCAA notice and 
assistance requirements, including 
apprising the veteran of the downstream 
disability rating and effective date 
elements of his claim for service 
connection for a skin disorder, as 
mandated by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473.

2.  Obtain the names and addresses of all 
medical care providers who have treated the 
veteran for his skin disorder, but only the 
records of which we do not already have.  
With his authorization, obtain these 
additional records.



3.  Regardless of whether any additional 
records are obtained, schedule the veteran 
for a VA dermatology examination* to 
determine the etiology of any currently 
existing skin disorder.  All indicated 
diagnostic testing and evaluation should be 
performed.  To the extent possible, efforts 
should be made to schedule the examination 
while the veteran's skin is symptomatic.  
Request the examiner to render an opinion 
as to whether it is at least as likely as 
not (meaning at least 50 percent or more 
probable) that any currently diagnosed skin 
disorder is related to the skin symptoms 
noted in the service medical records, 
or is otherwise linked to the veteran's 
military service.  Discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

*It is imperative that the claims file be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history, including a complete copy of 
this remand.

4.  Then readjudicate the veteran's claim 
for service connection for a skin condition 
in light of the additional evidence 
obtained.  If this claim is not granted to 
his satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


